DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauman et al. (US 5149112, hereinafter ‘Nauman’).
Nauman discloses a mounting bracket for use in mounting accessories to a bicycle, the bracket comprising: a front portion having a head tube coupling surface that is capable of at least partially contacting a head tube of the bicycle when installed in a first configuration (42); and a body portion extending rearward from the front portion generally along a longitudinal axis (40+32+34), the body portion having a top tube coupling surface rearward from the front portion that is capable of to at least partially contacting a top tube of the bicycle when installed in a second configuration (40; capable of being installed such that 40 is attached to top tube 22 seen in Fig. 1 simply by rotating the brackets) when the head tube coupling surface does not contact the head tube portion of the bicycle, the front portion having a front surface oriented at an angle of 65 to 85 degrees relative to the longitudinal axis (variable orientation, see arrow swings 44, 46; Fig. 2).
Nauman further discloses the body portion is generally integral with the front portion (integral “of or relating to a unit” via fastener 54); the bracket is made from at least one of polymers, metal, carbon fiber, and combinations thereof (co. 4, ll. 68-col. 5, ll. 4); at least two flanges extending from the front portion (80s).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauman et al. (US 5149112, hereinafter ‘Nauman’) as applied to claims 1+ above, and further in view of Jefferson et al. (US 2004/0061361, hereinafter ‘Jefferson’).
Nauman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the planar shape of the top surfaceas claimed.
However, Jefferson teaches a similar device wherein the body portion includes a substantially planar top surface extending along a longitudinal plane and substantially planar side portions extending substantially perpendicular to the longitudinal plane (see Fig. 3); the head tube coupling surface is inclined at an angle of about 75 to about 85 degrees relative to the top surface (see Fig. 3). 
Because Nauman and Jefferson both teach attachment bars for bicycle accessory attachment, it would have been obvious to one of ordinary skill in the art to substitute the planar shape bar body taught by Jefferson for the round tube body taught by Nauman to achieve the predictable result of securely attaching accessories to a bicycle.
It further would have been an obvious matter of design choice to make the different portions of the body of whatever form or shape was desired or expedient including planar as taught by Jefferson. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
7.	Claims 1-4 and 11-17 are allowed.

Response to Arguments
8.	Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
	Applicant argues that Nauman does not teach the claim limitations of claim 5, citing elements 72 and 74 in Nauman and noting that neither are rearward of each other. This argument has been considered, however is not persuasive.
	Referring to the rejection above, with respect to claim 5, it is noted that elements 72 and 74 are not part of the interpretation of Nauman with respect to claim 5. Elements (40+32+34) of Nauman are rearward of element 42, as noted in the rejection above.
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments and amendments are not persuasive and the rejections are maintained.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 6, 2022